¶12
Bridge, J.
(dissenting) — The majority bases its opinion on the “objective fact” that Officer Jamie French was not investigating a traffic infraction. Labeling a fact “objective,” *887however, does not make it so. Because I believe the majority has implicitly based its opinion on a subjective inquiry into intent, a process rejected uniformly in our jurisprudence, I dissent.
¶13 Under article I, section 7 of the Washington Constitution, a warrantless search is unlawful unless it fits within one of the exceptions to the warrant requirement. See State v. Parker, 139 Wn.2d 486, 496, 987 P.2d 73 (1999). A search incident to arrest is one such exception; however, the original arrest must be based upon probable cause to be valid. See State v. Potter, 156 Wn.2d 835, 840, 132 P.3d 1089 (2006). We have held that “[t]he existence of probable cause is determined by an objective standard.” State v. Gaddy, 152 Wn.2d 64, 70, 93 P.3d 872 (2004). We have found that “ ‘[t]he determination [of probable cause] will rest on the totality of facts and circumstances within the officer’s knowledge at the time of the arrest.’ ” State v. Knighten, 109 Wn.2d 896, 899, 748 P.2d 1118 (1988) (emphasis added) (quoting State v. Fricks, 91 Wn.2d 391, 398, 588 P.2d 1328 (1979)); see also Gaddy, 152 Wn.2d at 70 (“Probable cause exists when the arresting officer is aware of facts or circumstances ... sufficient to cause a reasonable officer to believe a crime has been committed.” (emphasis omitted)). Here, Officer French knew that Alex Undrae Paul Moore was not wearing a seat belt and suspected that he had given a false name. From these facts, a reasonable officer could believe that Moore committed the crime of failing to correctly identify himself pursuant to a traffic infraction. The majority, however, finds that the “objective fact” that Officer French was not actually investigating the traffic infraction means that there was no probable cause. Yet, determining whether or not Moore was investigating the infraction necessarily requires a subjective inquiry as to her intent. We have rejected such inquiries in the past.
¶14 In State v. Vangen, 72 Wn.2d 548, 552, 433 P.2d 691 (1967), we addressed whether an arrest was lawful where, although the police knew of several felonies for which they could have arrested the defendant, they ultimately arrested *888him for an act that was not a felony. We found such arrest permissible because “the officers had knowledge, at the time of the arrest of the appellant, of felonies for which he could have been arrested.” Id. at 553. In Knighten we considered a similar issue, finding that even though an officer did not subjectively believe he had probable cause to arrest a suspect, the existence of probable cause in fact justified the arrest. Knighten, 109 Wn.2d at 898-900. Again, we stated that “[t]he arresting officer needed only to have facts and circumstances within his knowledge sufficient to cause a reasonable person to believe that an offense had been committed.” Id. at 903. Although Vangen and Knighten did not consider article I, section 7 of our state constitution, they are not distinguishable here.
¶15 We should continue to employ a true objective inquiry to determine the existence of probable cause, wherein we examine the facts and circumstances within the arresting officer’s knowledge at the time of the arrest. Here, Officer French knew that Moore was not wearing his seat belt. The trial court found that although Officer French “failed to recognize at the scene the appropriate charge for which probable cause existed,” she “had lawful authority to ask the defendant his name for committing the traffic infraction of a seatbelt violation; when the defendant provided a false name to them, officers then had probable cause to arrest the defendant.” Clerk’s Papers at 59. The actions of the police officers were thus lawful under article I, section 7. I dissent.
Madsen and Fairhurst, JJ., concur with Bridge, J.